UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NANCI BROOK BYRD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00053-CCE-13)


Submitted:   September 20, 2016              Decided:    October 28, 2016


Before WYNN and      HARRIS,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.  Clifton Thomas Barrett, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nanci Brook Byrd pled guilty, pursuant to a written plea

agreement, to conspiracy to possess pseudoephedrine with intent

to manufacture methamphetamine, in violation of 21 U.S.C. § 846

(2012).        The   district   court   sentenced        Byrd    to     40    months’

imprisonment.        In accordance with Anders v. California, 386 U.S.
738 (1967), Byrd’s counsel has filed a brief certifying that

there    are    no   meritorious   grounds        for   appeal     but       generally

questioning      the    adequacy   of       the     plea      hearing        and     the

reasonableness of the sentence.             Although notified of her right

to do so, Byrd has failed to file a pro se brief.                  We affirm the

district court’s judgment.

     Because Byrd did not move to withdraw her guilty plea, we

review the adequacy of the Fed. R. Crim. P. 11 hearing for plain

error.     United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014).    Before accepting a guilty plea, the district court must

conduct a plea colloquy in which it informs the defendant of,

and determines she understands, the rights she is relinquishing

by pleading guilty, the charge to which she is pleading, and the

maximum   and    mandatory   minimum    penalties       she     faces.        Fed.   R.

Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116

(4th Cir. 1991).        The court also must ensure that the plea was

voluntary and not the result of threats, force, or promises not

contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and

                                        2
“that there is a factual basis for the plea,” Fed. R. Crim. P.

11(b)(3).      Our review of the record confirms that the district

court fully complied with Rule 11.

     We    review      a   defendant’s    sentence       “under      a     deferential

abuse-of-discretion standard.”            Gall v. United States, 552 U.S.
38, 41 (2007).         Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                   Id. at 51.           In

determining procedural reasonableness, we consider whether the

district      court    properly     calculated     the    defendant’s        advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue   for    an     appropriate     sentence,    considered        the    18    U.S.C.

§ 3553(a)      (2012)      factors,     and    sufficiently          explained        the

selected sentence.          Id. at 49-51.          If a sentence is free of

“significant        procedural      error,”       then   we     review           it   for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”         Id. at 51.      “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

reasonable.”        United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).

     Our review of the record leads us to conclude that Byrd’s

sentence      is    procedurally      sound.        While     Byrd       requested     a

probationary sentence, her arguments in support of that request

fail to overcome the presumption of reasonableness accorded her



                                          3
40-month sentence.       We therefore conclude that her sentence is

substantively reasonable.

     In   accordance     with    Anders,     we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Byrd, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Byrd requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court      for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Byrd.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in   the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4